NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               NOV 18 2010

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

GEVORG BEGLARYAN,                                 No. 06-73315

              Petitioner,                         Agency No. A079-292-564

       v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 5, 2010**
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and STROM, District Judge.***

      We deny Beglaryan’s petition for review.

      1. The inconsistency between Beglaryan’s oral testimony and his written

declaration with regard to his stated political affiliation undermines his credibility.

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Lyle E. Strom, Senior United States District Judge for the
District of Nebraska, sitting by designation.
This discrepancy, which Beglaryan did not adequately explain, goes to the heart of

Beglaryan’s claim that he suffered persecution as a result of his work to expose

human trafficking with the help of his political party. This unexplained

discrepancy supports the Immigration Judge's (IJ) adverse credibility finding.

      2. At his hearing before the IJ, Beglaryan appeared slow to recall a crucial

encounter with the Armenian military, undercutting the plausibility of his

testimony. Only after his counsel’s repeated questioning did Beglaryan finally

recount a dramatic incident involving a TV appearance cut short by military

intervention. This hesitation also casts doubt on Beglaryan’s credibility and

supports the adverse credibility finding.

      3. The IJ’s finding that Beglaryan’s testimony conflicted with the State

Department Country Report was not supported by substantial evidence. The

Country Report’s short description of a single attempt by the Armenian

government to prosecute human trafficking offenders does not imply that

Armenian prosecutorial authorities uniformly support efforts to end human

trafficking. Thus the Country Report does not undermine Beglaryan’s testimony.

      Given the inconsistency between Beglaryan's oral and written statements of

political party affiliation, as well as the manner in which he surfaced the television

station incident, we conclude that the decision of the Board of Immigration


                                            2
Appeals to affirm the IJ’s denial of relief was supported by substantial evidence.

See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         3